NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            EMESE GLORIA JACKSON,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

                 PENNY NIELSEN,
                      Intervenor
                ______________________

                      2015-3121
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0831-14-0699-I-1.
                ______________________

               Decided: October 9, 2015
               ______________________

   EMESE GLORIA JACKSON, Birmingham, AL, pro se.

     MICHAEL ANTON CARNEY, Office of the General Coun-
sel, Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.

   PENNY NIELSEN, Altamonte Springs, FL, pro se.
              ______________________
2                                          JACKSON   v. MSPB




      Before REYNA, MAYER, and CHEN, Circuit Judges.
PER CURIAM.
    Emese Gloria Jackson petitions for review of the Mer-
it Systems Protection Board’s (“Board”) decision affirming
the dismissal of her appeal after Ms. Jackson, through her
attorney, voluntarily withdrew her appeal. Because we
discern no legal or procedural error, we affirm.
                       BACKGROUND
     Ms. Jackson filed an application with the Office of
Personnel Management (“OPM”) requesting death bene-
fits under the Civil Service Retirement System (CSRS)
based on the death of Donald Martin. OPM issued a final
decision denying Ms. Jackson’s claim because Ms. Jackson
was not Mr. Martin’s designated beneficiary.
    Ms. Jackson appealed OPM’s decision to the Board.
Ms. Jackson presented evidence purporting to show that
Mr. Martin intended to name her as the beneficiary.
While her appeal was pending, Ms. Jackson, through her
attorney, filed a motion to dismiss the appeal. The Admin-
istrative Judge granted Ms. Jackson’s motion after find-
ing her withdrawal “clear, unequivocal, and decisive.” J.A.
6–7.
     Ms. Jackson thereafter filed a pro se petition for re-
view with the Board. Ms. Jackson’s petition addressed the
merits of OPM’s final decision but did not address the
motion to dismiss her appeal, explain why dismissal was
unwarranted, or suggest that the motion to dismiss was
filed due to error or misrepresentation by her representa-
tive or OPM. The Board therefore denied Ms. Jackson’s
petition for review and affirmed the Administrative
Judge’s initial decision. The Board explained that a “clear,
decisive, and unequivocal” withdrawal of an appeal is an
“act of finality which removes the appeal from the Board’s
jurisdiction.” J.A. 3 (citing Page v. Dep’t. of Trans., 110
JACKSON   v. MSPB                                        3



M.S.P.R. 492, ¶ 5 (2009). Ms. Jackson’s appeal to this
court followed. We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
    The scope of our review in an appeal from a decision
of the Board is limited. We must affirm the Board’s deci-
sion unless it was “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c).
    We find no error in the Board’s decision to affirm the
dismissal of Ms. Jackson’s appeal. Ms. Jackson signed a
document designating her attorney as her representative
and authorizing her attorney to act on her behalf. J.A. 43.
A person appearing before the Board is bound by the
actions of her selected representative. Duncan v. Merit
Sys. Prot. Bd., 795 F.2d 1000, 1002–03 (Fed. Cir. 1986).
Ms. Jackson’s attorney submitted a withdrawal that was
“clear, unequivocal, and decisive.” Page, 110 M.S.P.R. at ¶
5. The withdrawal was an “act of finality” that removed
the appeal from the Board’s jurisdiction. Spencer v. R.R.
Ret. Bd., 93 M.S.P.R. 80, 82 (2002). We find no unusual
circumstances such as misinformation or new and mate-
rial evidence that would have justified reinstating Ms.
Jackson’s appeal. See White v. United States Postal Serv.,
92 M.S.P.R. 113, 114 (2002). We therefore affirm the
Board’s decision.
                      AFFIRMED
                          COSTS
   No costs.